Citation Nr: 0825177	
Decision Date: 07/28/08    Archive Date: 08/04/08

DOCKET NO.  07-06 280A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida



THE ISSUES

Entitlement to service connection for bilateral hearing loss.

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel




INTRODUCTION

The veteran served on active duty from January 1944 to 
September 1945, with nine prior months of enlisted service.  
He was awarded the Distinguished Flying Cross, among other 
decorations, for his service as a pilot in the European 
theater during World War II.

By decision of May 2008, the Board of Veterans' Appeals 
(Board) granted the veteran's motion to advance his appeal on 
the Board's docket.  The appeal has therefore received 
expedited treatment since that time.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
when further action on his part is required.


REMAND

The veteran claims that service connection is warranted for 
bilateral hearing loss and tinnitus.  He asserts that his 
hearing loss and tinnitus was caused by acoustic trauma 
sustained during multiple bombing missions he piloted in 
Europe during World War II.  Unfortunately, his service 
treatment records were destroyed in a fire at the National 
Personnel Records Center.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).  Personnel records submitted by the 
veteran himself confirm the information on his DD Form 214 
pertaining to his combat flying missions.

The Board acknowledges and accepts the veteran's significant 
acoustic trauma exposure and his combat history.  See 38 
U.S.C.A. § 1154.  Additionally, the evidence amply 
demonstrates the presence of a current disability involving 
bilateral hearing loss and tinnitus.  However, it is the 
question of a nexus between the inservice events and the 
current disability which remains to be satisfactorily 
demonstrated for the record.  In particular, the lengthy 
period of time, over sixty years, between the veteran's 
service and his initial contention to VA of hearing loss 
weighs against his claim.  The United States Court of Appeals 
for the Federal Circuit has determined that such a lapse of 
time is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).

In this case, review of the record reveals several areas 
requiring additional evidentiary development in the attempt 
to establish a nexus between the veteran's service and his 
current disabilities.  

The veteran reports that he sought medical advice regarding 
his hearing loss approximately ten years after his discharge 
from service, and that because that his physician told him 
nothing could be done for his hearing loss, that he did not 
again seek treatment until many years later.  If records of 
this physician consultation are available, they may shed some 
light upon the nature and extent of the veteran's hearing 
loss at that time, and may thus be helpful in establishing a 
nexus to service.  Thus, the veteran should be requested to 
provide information identifying this physician so that the 
relevant records may be requested.

The veteran also reports seeking more recent treatment from 
the VA for his hearing loss.  Currently, the claims file does 
not contain any VA records reflecting audiologic or 
otolaryngologic treatment.  All VA medical records are deemed 
to be constructively of record in proceedings before the 
Board and should be obtained prior to further review of the 
claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The veteran was afforded a VA audiologic examination in July 
2006.  Review of the report of this examination reveals 
several flaws which render it desirable to obtain another 
examination.  Initially, it is unclear from the report 
whether the examiner was fully informed and took into account 
the veteran's actual combat history and the noise exposure 
inherent in his military activities.  Secondly, although the 
veteran states at several points in the record that he 
recalls experiencing tinnitus and hearing loss following 
several of his flying missions in service, which resolved or 
improved after several days had passed, the examiner appears 
to predicate her opinion upon the veteran's statement that 
hearing loss was manifested ten years after discharge.  
Thirdly, the examiner appeared to assume the veteran has no 
history of post-service noise exposure, although his other 
medical records show he worked in the construction industry 
for a period of time.  Lastly, the examiner states in the 
report that the veteran's hearing loss and tinnitus are 
likely due to "other possible otologic conditions," but 
does not identify what those conditions might be.  While 
these discrepancies may simply be due to inadequate 
explanation in the examination report and thus may be easily 
reconcilable, they may also have contributed to an inaccurate 
premise upon which the ultimate medical opinion was based.  
To ensure equitable treatment, therefore, the Board is of the 
opinion that another examination should be performed for the 
purpose of sorting out these discrepancies.

Additionally, the VA examiner recommended that further 
evaluation be performed by an ear, nose, and throat 
specialist to evaluate the asymmetrical nature of his hearing 
loss.  The record currently contains no report of such 
evaluation.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should obtain the name and address of 
the physician whom the veteran consulted about 
his hearing loss and tinnitus in the 1950s and 
any other physicians who have subsequently 
treated the veteran for hearing loss.  After 
securing the necessary release, the RO should 
then attempt to obtain these records for 
inclusion in the veteran's claims file.

2.  The RO should obtain all records of VA 
medical treatment for hearing loss and tinnitus 
afforded to the veteran since the veteran 
enrolled in the VA healthcare system for 
inclusion in his claims file, to include any ENT 
records reflecting evaluation subsequent to the 
July 2006 VA examination.

3.  After obtaining the records requested above, 
the veteran should be afforded a VA examination 
by an appropriate specialist to identify the 
likely etiology of the veteran's currently-shown 
hearing loss and tinnitus.  The claims folder 
must be made available to the examiner for review 
before the examination.  Any tests or studies 
deemed helpful by the examiner should be 
conducted in conjunction with the examination.  
The examiner is requested to comment upon the 
veteran's history of experiencing temporary 
tinnitus and hearing loss after flying in 
service, the veteran's intervening history of 
having worked in the construction industry for a 
period of time, and any pertinent information in 
the medical records obtained pursuant to the 
requests above.  The complete rationale for all 
conclusions reached should be fully explained.

4.  After the development requested above has 
been completed to the extent possible, the RO 
should again review the record.  If either 
benefit sought on appeal remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the case 
and given the opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

